LEWIS, C.J.,
concurring in part and dissenting in part.
While I concur in the majority decision to adopt the proposed amendments to rule 2.430, and the decision not to remove the retention schedule for court records from the rule, I dissent to the majority decision to establish yet another committee, this one to oversee judicial branch records management and retention. In my view, this Court and the Bar currently have so many special committees, subcommittees, and committee variations that their assigned duties are beginning to overlap, and the substance and structure are becoming more confused. This expansion of more committees produces efforts that are often duplicated. Moreover, with the proliferation of a new committee to address each and every nuance of practice and procedure, it is not only becoming increasingly difficult to understand, properly direct, and supervise the coordination of the efforts of this myriad of committees, but it is also becoming nearly impossible to avoid duplication of their activities.
APPENDIX
RULE 2.430. RETENTION OF COURT RECORDS
(a) Definitions. The following definitions apply to this rule:
(1) — (2) [No Change]
(3) “Permanently recorded” means that a document has been microfilmed, *443optically imaged, or recorded onto an electronic record keeping system in accordance with standards adopted by the Division-of — Librar-y-and-j-nformat-ion-Serv-ices of the Department of StateSupreme Court of Florida.
(b) Required — Consent.—Disposal—of court-records under-this-rule is-subject to obtaining any consent required by law from-the- Division of Library and Information Services of the Department-of-State.
(e)(b) Permanently Recorded Records. Court records, except exhibits, that have been permanently recorded iiaaccor-dance with standards adopted-by^the-Division of Library and Information Services of the Department of State, may be destroyed or otherwise disposed of by the clerk at any time after a judgment has become final.
(d)(c) Records Not Permanently Recorded. [No Change]
(e)(d) Records to Be Retained Permanently. [No Change]
fjfKe) Court Reporters’ Notes. [No Change]
⅛)(£) Exhibits. [No Change]
<hXg) Disposition Other Than Destruction. Before destruction or disposition of court records under this rule, any person may apply to the court for an order requiring the clerk to deliver to the applicant the court records that are to be destroyed or disposed of. All parties and-the Division -of-Library and Information Services-of the Department of State shall be given notice of the application.by-the-appli-ea-nt. The court shall dispose of that court record as appropriate.
(p(h) Release of Court Records. [No Change]
<jXi) Right to Expunge Records. [No Change]
(kXj) Sealed Records. [No Change]
(¿b(k) Destruction of Jury Notes. [Effective January 1, 2008; No Change]